Citation Nr: 0942275	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  04-09 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Robin M. Webb, Esq.


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1961 until 
September 1964.

This matter came before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeal for 
Veterans Claims regarding a Board decision rendered in August 
2007.  This matter was originally on appeal from a February 
2003 rating decision of the Department of Veterans Affairs 
(VA) Montgomery, Alabama Regional Office (RO).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran claimed his current diagnosis of diabetes 
mellitus, type II, resulted from exposure to herbicide during 
service.  Specifically, he contends that he was exposed to 
Agent Orange while service in Thailand and Vietnam in 1963. 

In an August 2007 decision, the Board denied the Veteran's 
appeal stating that there is no evidence the Veteran had 
active service in Vietnam.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans' 
Claim (Court).  In the January 2009 Order, the Court granted 
the parties' Joint Motion for Remand (JMR), vacated the 
Board's August 2007 decision and remanded the matter to the 
Board for compliance with the instructions in the JMR.  The 
JMR noted that the parties agreed that the Board erred by 
failing to retrieve additional personnel records such as unit 
rosters, flight logs, and/or other similar records to support 
the Veteran's claim.  The Board was instructed remand this 
matter to the RO for further development. 




Accordingly, the case is REMANDED for the following action:

1.	Contact the U.S. Army and Joint Services 
Records Research Center (JSRRC) and request 
flight logs, unit rosters, or any other 
records which may verify the Veteran's 
presence in Vietnam.  The JSRRC should be 
asked to attempt to furnish information from 
May 24, 1963 to June 30, 1963.  Take 
appropriate action to follow up on any other 
avenues for corroborating the claimed 
stressors as may be suggested by JSRRC.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant that the records 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

2.	The AMC should ask the Veteran to identify 
any additional personal records in his 
possession, date(s) of treatment, the 
name(s) of the examining medical 
practitioner, and location(s) of treatment 
facility used since service, and any other 
pertinent information in locating such 
reports.  The AMC should obtain complete 
records of all such consultation and 
evaluation from all sources identified by 
the Veteran. 

3.	Conduct any further development necessary 
based on any newly received evidence.

4.	The AMC should then re-adjudicate the 
issue of entitlement to service connected 
for hearing loss and tinnitus.  If the 
benefit sought is not granted, the veteran 
should be furnished a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



